The issue before this court was whether the verdict was contrary to the weight of the evidence. I fully agree with the majority that a reversal is in order regarding this issue because the trial court's findings of fact stated that no evidence was presented regarding appellants' claims when, in fact, the record clearly reveals that evidence was presented to support their claims. Accordingly, I fully concur with the holding as stated in paragraph three of the syllabus of the majority's opinion.
I dissent with the majority's position as stated in paragraph two of the syllabus. I question the majority's finding that there was only a "mere" recital of the evidence presented. However, I do not think that this issue regarding what constitutes proper findings of fact is before the court in this case. It was not raised as an assignment of error, and its resolution is not necessary for the disposition of this appeal.